Judgment of the County Court of Richmond county reversed upon the law and the facts, with costs, and judgment directed for plaintiff, with costs. The presumption arising from the registration of this ear, pursuant to section 282 of the Highway Law,  in the name of Samuel Caven (McCann v. Davison, 145 App. Div. 522; Ferris v. Sterling, 214 N. Y. 249; Bogorad v. Dix, 176 App. Div. 774) was overcome by the uneontradicted proof that plaintiff purchased this ear and was the owner of it at the time of the trial. Kelly, P. J., Jaycox, Manning, Kapper and Lazansky, JJ., concur.